Exhibit 10.1

 

LOGO [g920001img1.jpg]

March 11, 2015

Joseph Johnson

[Personal Address Omitted]

Dear Joe,

It is our pleasure to ask you to join us at the Mattel family of companies,
where our values of Playing with Passion, Playing Together, Playing Fair and
Playing to Grow encompass everything that we do. Consider this your invitation
to come and “play” with us!

Mattel HQ, Inc. (the “Company”) would like to extend you a contingent offer of
employment for the position of Senior Vice President & Corporate Controller,
with a tentative hire date of May 4, 2015 and an exact hire date to be
determined. This letter provides an overview of some of the compensation and
benefit offerings that would be available to you as an employee of the Company,
should you choose to accept our offer.

SALARY

Your annualized base salary will be $340,000, payable on a bi-weekly basis, less
applicable federal and state taxes and other required withholdings. As this is
an exempt position, you are not eligible for overtime pay. Our workweek is
Monday through Sunday, and paychecks are issued every other Friday for the
previous two workweeks.

BONUS - MATTEL INCENTIVE PLAN

You will be eligible to participate in the Mattel Incentive Plan (MIP), which is
our way of rewarding our employees for achieving success. The MIP is an annual,
discretionary, global bonus plan that provides employees the opportunity to earn
an award based on Mattel’s financial performance and individual
contributions. Your target MIP award is 50% of your eligible earnings; however,
the amount of your actual award, if any, may be more or less than your target
depending on Mattel’s financial results and your individual performance. Mattel,
Inc. must achieve a minimum financial performance goal before an award pool is
generated and funded.

You must commence active employment in a Regular status on or before October 5,
2015 to be eligible for the 2015 Plan Year award, and your award, if any, will
be pro-rated based on your eligibility date. Awards are typically paid during
the first quarter of the following year.

This is a summary of the plan. Additional information will be provided and
available after your hire date.

LONG-TERM INCENTIVE PROGRAM

You will be eligible to participate in the 2014 – 2016 Long-Term Incentive
Program (LTIP) at a target level commensurate with your new position. The LTIP
provides senior executives the opportunity to earn shares of Mattel stock based
on Mattel’s financial performance over the three-year cycle, January 1, 2014
through December 31, 2016. As the LTIP cycle spans three years, your target
level has been prorated to $170,000, based on your tentative hire date of May 4,
2015. The grant date will be your hire date.

This is a summary of the program. Additional information will be provided and
available after your hire date.



--------------------------------------------------------------------------------

SPECIAL MOBILITY/SIGNING BONUS

You will receive a special mobility/signing bonus in the amount of $50,000, less
applicable federal and state taxes and other required withholdings, to assist
with your transition to Mattel Headquarters located in El Segundo, California.

With respect to this special mobility/signing bonus, if within one year of your
hire date, you choose to voluntarily terminate your employment with the Company
or you are discharged for “cause” as defined below, you will be required to
repay this amount in full within 30 days of your termination date.

RELOCATION ASSISTANCE

The Company will provide services to assist you with your move to your work
location. These services may include travel, temporary accommodations, shipment
of household goods, expense reimbursement, etc., in accordance with the Mattel
Relocation Program. (Summary is attached). After reviewing the attached
information and accepting our offer, I encourage you to contact me immediately
to initiate these services.

With respect to relocation services, if within one year of your relocation date,
you choose to voluntarily terminate your employment with the Company, or you are
discharged for “cause” as defined below, you agree to reimburse the Company
within 30 days of your termination date for any relocation expenses incurred by
the Company on your behalf.

For purposes of the repayment of relocation expenses and special
mobility/signing bonus only, and without altering the at-will employment offered
by the Company, “cause” shall mean the Company’s good faith belief that you:
(i) neglected significant duties you were required to perform or violated a
material Company policy, rule or guideline; (ii) engaged in an act of
dishonesty, fraud, misrepresentation or other act of moral turpitude;
(iii) engaged in an act or omission in the course of your employment which
constitutes gross negligence; or (iv) willfully failed to obey a lawful
direction of the Board or the Company.

STOCK – NEW HIRE EQUITY GRANTS

You will receive a new hire equity grant with a value of $50,000 and a grant
date equal to your hire date.

The Company’s equity portfolio approach encompasses two grants:

 

•   Restricted Stock Units: Restricted stock units (RSUs) with a grant value of
$25,000. The grant dollar value of the RSUs will be converted into a number of
RSUs by dividing the grant dollar value by the closing stock price on the grant
date.

 

  – If you remain employed by the Company, the RSUs will vest over the
three-year period following the grant date: 33% on the first anniversary of the
grant, 33% on the second anniversary of the grant, and 34% on the third
anniversary of the grant.

 

  – If the RSUs vest, you will receive shares of Mattel stock, less applicable
federal and state taxes and other required withholdings.

 

  – If and when cash dividends are declared by Mattel, you will receive dividend
equivalents, currently paid quarterly through payroll, based on your unvested
RSUs.

 

•   Stock Options: A stock option grant to purchase shares of Mattel stock with
a grant value of $25,000. The grant dollar value of the stock options will be
converted into a number of option shares by dividing the grant dollar value by
the product of an option valuation percentage (determined using a Black-Scholes
value relative to the stock price), multiplied by the closing stock price on the
grant date.

 

  – If you remain employed by the Company, the stock option grant will vest over
the three-year period following the grant date: 33% on the first anniversary of
the grant, 33% on the second anniversary of the grant, and 34% on the third
anniversary of the grant.

 

  – The exercise price of the stock options will equal the closing price of
Mattel stock on the grant date.



--------------------------------------------------------------------------------

Please note this is a summary of your equity grant and you will be required to
sign the equity grant agreements that set forth the terms and conditions that
govern your equity grants.

You will also be eligible to receive an annual equity grant. Typically, annual
equity grants are made around August 1 of each year. Your annual equity grant
recommendation may vary each year and will be submitted to the Compensation
Committee of the Board of Directors for approval. Currently, the Company’s
equity portfolio approach encompasses two grants: RSUs and stock options.

CAR ALLOWANCE

As an executive, you will be eligible to receive a monthly automobile allowance
in the amount of $1,400 for all your automobile expenses, payable on a biweekly
basis, less applicable federal and state taxes and other required withholdings,
upon the end of any rental car use. The car allowance is intended to cover all
automobile expenses including mileage, gasoline, maintenance and insurance.

DEFERRED COMPENSATION

As a U.S. executive, you will be eligible to participate in the Company’s
Deferred Compensation Plan. Under this plan, you may elect to defer a portion of
your salary or annual MIP bonus, with various investment and payment options
available.

This is a summary of the plan. Additional information will be provided and
available after your hire date.

HEALTH & WELFARE

The following is a brief outline of benefits in which you and your qualified
dependents, if applicable, will be eligible to participate in as of your hire
date, with the exception of short & long-term disability insurance, which are
available upon the successful completion of your first 90 days of employment.

 

Medical

Life Insurance

Dental

Accidental Death & Dismemberment

Vision

Business Travel Coverage

Prescription

Short & Long-Term Disability

In addition, the Company also offers several employee programs and services that
are designed to help you create a healthy lifestyle, build your financial future
and enhance your work/life balance.

RETIREMENT/401(k)

Mattel provides eligible employees the opportunity to participate in a
retirement/401(k) program. If you are age 20 or older, you will be automatically
enrolled in the Mattel, Inc. Personal Investment Plan (PIP), which is a 401(k)
savings/retirement plan. The PIP offers both Company automatic and matching
contributions in addition to employee contributions as outlined below:

 

•   Company Automatic Contributions: The Company will make automatic
contributions to your account ranging from 3% to 8% of your salary, based on
your age.

 

•   Employee Contributions: The PlP allows for voluntary employee contributions.
To help you get started, you will be initially enrolled at 2% of your eligible
compensation on a pre-tax basis, which will be matched dollar-for-dollar by the
Company. This contribution will begin automatically within about 45 days of your
hire date. The PIP provides you the choice to increase this contribution up to
80% of your eligible compensation, subject to IRS limitations. Please note, you
will have the opportunity to opt-out of the 2% pre-tax contribution before the
first deduction from your paycheck.

 

•   Company Matching Provision: The Company will match your contributions up to
the first 6% of your eligible compensation in your PIP account as follows:

 

  – on a dollar-for-dollar basis up to 2% of your eligible compensation, and

 

  – on a fifty-cents-on-the-dollar basis for up to the next 4% of your eligible
compensation.



--------------------------------------------------------------------------------

You will receive a PIP packet in the mail within two weeks of your eligibility
date. The packet will provide additional details regarding your options for
increasing, decreasing or cancelling your contribution, as well as the available
investment offerings.

VACATION

As an executive, you may take an appropriate amount of paid vacation, subject to
the needs of the business and management’s discretion. You do not have a
specified vacation award, and therefore vacation tracking in Mattel’s E-Time
system is not necessary. For leaves of absence, different practices apply.

GENERAL INFORMATION

This offer letter is only a summary of your compensation and
benefits. More details and plan provisions are provided in our Summary Plan
Descriptions, Plan Documents or program summaries, which govern and are subject
to periodic modification and revision. You will receive specific benefit
information and enrollment instructions in the mail.

This offer letter supersedes any prior communications you may have had with
Company employees and/or representatives, and reflects the entire understanding
between you and the Company, regarding the terms of employment being offered to
you. No Company employee and/or representative has the authority to make any
promise related to this offer that is not contained in this letter and, by
signing below, you affirm that you have not signed this offer letter in reliance
on any such promise. By signing below, you confirm that your negotiation,
acceptance and/or performance of the terms of this offer does not violate any
contract or arrangement you may have with any third party. If the Company (in
its sole discretion) determines that your confirmation may be inaccurate for any
reason, it can be a basis for terminating your employment “with cause.” By
signing below, you agree to indemnify the Company against any claims that may be
brought against the Company relating to any allegation that you violated any
contract or arrangement between you and such third party.

While we look forward to welcoming you to Mattel, this offer is contingent upon
satisfactory completion of a background check, including verification of all
information listed on your resume, employment application and any other
supporting documentation provided, such as previous employers, academic
institutions attended, and eligibility to work in the United States. In
addition, as a condition of your employment, you will need to sign an Employee
Confidentiality and Inventions Agreement (in which you will be asked to disclose
all prior inventions, if any, that you own), certify that you will, at all
times, comply with the Company’s Code of Conduct, and complete a Conflict of
Interest Questionnaire. If you would like to review any of these forms before
you make your decision to accept our offer, your recruiter will be able to
provide them.

The terms of this offer letter do not imply employment for a definite period.
This means that your employment will be at-will, and either you or the Company
can terminate it at any time, for any or no reason, with or without cause or
advance notice. This at-will relationship cannot be changed by any statement,
act, series of events, or pattern of conduct and can only be changed by an
express, written agreement signed by the Chief Human Resources Officer or Chief
Executive Officer of Mattel, Inc.

Also, please note that as an executive of the Company, and an officer, you will
be considered an Insider for purposes of Mattel’s Insider Trading Policy and are
subject to window period restrictions. This means that you are restricted to
conducting transactions in Mattel stock ONLY during open window periods.
Examples of such transactions include sales of shares underlying a stock option
(including sales of shares to generate cash to pay the exercise price) and
changes in elections in the Mattel stock fund of Mattel’s 401(k) plan. For more
information about this Policy and its restrictions, you can access and/or obtain
a copy of the Policy on Mattel’s Code of Conduct website.

Should you choose to accept our offer, you will receive a packet containing
information and forms that you will need to complete before starting with us.
Please bring these completed forms with you, along with the documents noted in
the New Hire Checklist, on your first day at the Company.



--------------------------------------------------------------------------------

Joe, we are sincerely pleased to extend this contingent offer of employment and
look forward to hearing from you soon. If you accept the terms of our offer as
noted above, please sign below and return this letter to me. If I can answer any
questions, please do not hesitate to call me.

We hope that you will choose to come and “play” for Mattel, and help us continue
the tradition of bringing smiles to children around the world.

Sincerely,

/s/ Phil Taylor

Phil Taylor

Senior Vice President HR Brands/ Finance/ IT & Talent Acquisition

Agreed and accepted:

 

        /s/    Joseph Johnson                         

                            March 19, 2015                 Joseph Johnson
                            Date

 

LOGO [g920001img2.jpg]